COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

 TEXAS DEPARTMENT OF FAMILY                    §
 AND PROTECTIVE SERVICES,                                     No. 08-14-00148-CV
                                               §
                  Appellant,                                     Appeal from the
                                               §
 v.                                                            120th District Court
                                               §
 NORMA PARRA,                                               of El Paso County, Texas
                                               §
                  Appellee.                                      (TC#2009-1677)
                                               §

                                       JUDGMENT


       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant all costs, both in this Court and the court below. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 28TH DAY OF OCTOBER, 2016.


                                            STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.